Name: Commission Regulation (EEC) No 2955/87 of 1 October 1987 on arrangements for imports into France and Italy of certain textile products (category 3) originating in Pakistan
 Type: Regulation
 Subject Matter: international trade;  Europe;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 279/8 Official Journal of the European Communities 2. 10 . 87 COMMISSION REGULATION (EEC) No 2955/87 of 1 October 1987 on arrangements for imports into France and Italy of certain textile products (category 3) originating in Pakistan HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France and Italy of the category of products origina ­ ting in Thailand and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France and Italy of textile products of category 3 specified in the Annex hereto and originating in Pakistan exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Pakistan was notified on 19 June 1987 of a request for consultations ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantita ­ tive limits for the years 1987 to 1991 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan between 23 June 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1987 ; Whereas this quantitative limit should not prevent the importance of products covered by it shipped from Pakistan to France and Italy before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Article 2 * 1 . Products as referred to in Article 1 , shipped from Pakistan to France and Italy before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of such products shipped from Pakistan to France and Italy after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86 . 3 . All quantities of products shipped from Pakistan to France and Italy on or after 23 June 1987 and released for free circulation, shall be deducted from the quantitative limit laid down . This limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regula ­ tion . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. 2. 10 . 87 Official Journal of the European Communities No L 279/9 ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code ( 1987) Description Third country Units Member States Quantitative limits 1 (2 (3 (4) 5 6 (7) 8) Pakistan tonnes F3 56.07 A From 23 June to 31 December 1987 : 497 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-01 , 04, 05, 07, 08, 10 , 12, 15, 19 , 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 1988 : 985 1989 : 1 019 1990 : 1 055 1991 : 1 092 I From 23 June to 31 December 1987 : 1 702 1988 : 3 374 1989 : 3 492 1990 : 3 614 1991 : 3 740